10

11

12

13

14

15

16

17

18

Lo

20

ZL

22

23

24

25

26

27

28

 

 

Case 1:21-cv-10970-RGS Document5 Filed 06/11/21 Page 1 of 1

FILED _
Franklin H. Wright oes Gol yO
201 Maple St. m0) AN | ‘“aTT Troe
Chelsea, Massachusetts 02150 ver OUI
858.262.4382 (cl)
E-MAIL PREFERRED: frank. wright9@gmail.com 1d, p Is TRICT CO
STR fA

 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MASSACHUSETTS

Franklin H. Wright, ) CASE NO. 21-cv-10970
Plaintiff and Petitioner. )
) Art. III Judge Richard G. Stearns
v. )
) DECLINATION TO PROCEED BEFORE
The Omega, ) MAGISTRATE PURSUANT TO 28 U.S.C. §
Defendant. ) 636(c)(2)
)
)
)
\

 

Plaintiff-petitioner requests that the matter herein be heard by an Article II] Judge and thus
declines to proceed before a magistrate.
Respectfully,

__s/_Franklin H. Wright
Franklin H. Wright .

Date: 6/10/2021

nal é
Cage No. 21-cv-10970 —
DECLINATION TO PROCEED BEFORE MAGISTRATE PURSUANT TO 28 U.S.C. § 636(c)(2)

Page | of |

 
